10

11

IZ

13

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

CHRISTOPHER EDWARD FERGUSON, Case No.: 2:16-cv-01525-APG-NJK

Plaintiff Order Extending Time to Serve
Summonses

v.
ECF Nos. 30, 31

CHAD BAKER, et al,

 

Defendant

On September 10, 2019, I ordered plaintiff Christopher Ferguson to furnish to the United

States Marshal the required form USM-285 by October 4, 2019. ECF No. 28. Ferguson now
moves for an extension of that deadline because he is the sole care provider for his young
children and he was unable to meet the deadline. ECF Nos. 30, 31.!

I ORDER that Ferguson’s motions (ECF Nos. 30, 31) are GRANTED.

I FURTHER ORDER that:

e Ferguson shall have until November 11, 2019 in which to furnish the United States
Marshal with the required Form USM-285.* Within 20 days after receiving back
from the United States Marshal a copy of the Form USM-285 showing whether
service has been accomplished, Ferguson must file a notice with the court identifying
whether the defendants were served. If Ferguson wishes to have service again

attempted on an unserved defendant, he must file a motion with the court identifying

 

' One of Ferguson’s filings is labeled an “Ex-parte communication.” See ECF No. 31. No reason
is given for why this was filed as an ex parte communication, and it does not satisfy Local Rule
JA7-2. Ferguson is warned that he must comply with all applicable Local Rules of this District

Court.

* The USM-285 form is available at www.usmarshals.gov/process/usm285.pdf.

 
10

11

12

14

15

16

17

18

19

20

21

22

 

 

the unserved defendants and specifying a more detailed name and/or address for each
such defendant, or whether some other manner of service should be attempted.

e Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, service must be
accomplished within 90 days from the date this order is entered.

All other provisions of my prior order remain in effect.

DATED this 9th day of October, 2019.

J —

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
